Title: To Thomas Jefferson from William Jarvis, 27 September 1803
From: Jarvis, William
To: Jefferson, Thomas


          
            
              Sir
            
            Lisbon 27th Septr. 1803
          
          I have had the honor to receive your letter of the 10th May, & immediately set about executing the Commission you favoured me with; but found it more difficult to get pure Termo Wine than I was aware of: for although this name is indiscriminately given to all the White Wines made in the vicinity of this City, yet amongst all the foreign Houses, who are the principal Wine Merchants, I could not find a single Cask that was unadulterated. I then applied to the only considerable Portug’u Merchant in this line; he had just received 160 pipes of the last Vintage that had remained since at the Estates on which it was made: out of the several parcels I chose two pipes from different Estates, that I hope will meet your approbation. I was desirous to get that which had more age, but I presumed you would rather have pure Wine of the last Vintage, than the older which had gone through a manufactory operation. For the greater certainty Sir of serving you to your entire satisfaction, I coul’d have wished that I had been on such terms with Mr Bulkeley as to have got some of the same he sent you, or a sample of it, the produce of almost every Estate differing somewhat in point of flavour; but he, with that liberality which so wonderfully distinguishes the Chosen ones, whose unfeigned piety is equalled by nothing but their political sagacity, having in a little underhand manner attempted to injure me, occasioned such a difference as not to allow of my making an application of this nature, & for this reason for the first time, I feel very sorry for it. Supposing that two pipes would be more agreeable than one, if they suited your taste, I have taken the liberty to engage two & should either of them prove to your liking a constant supply can be had of the same: the Estates from whence they came are designated with chalk on the head. Had the cases been ready they would have gone by this Vessel, none being here from Norfolk. A very old pipe of Oeyras Wine was offered me by a gentleman going to England, but it was almost as sweet as that I sent—Putting Brandy into the Wines is generally practised in Portugal; the quantity for each pipe is from 1½ to 2½ gallons half-yearly; another custom more injurious & pretty generally prevailing, is the adding sugar to it when new as they say, to assist fermentation, and of boiling down to the consistence of Syrop Wine from the press, & mixing, with a view to make it richer; the Wine shipped under the name of Lisbon being naturally dry. These probably are the causes why the wine of this Province is not in higher estimation, for when old & pure, it certainly is very pleasant. I am highly gratified to learn that my poor endeavours should have been of any sirvice to my Country; but had I not been informed of it by a person of such eminent abilities & thorough knowledge of the interest & sentiments of my fellow Citizens I should have doubted whether the admission of flour was generally deemed advantageous, or gave much satisfaction, as few of our Countrymen that come here, seem disposed to acknowledge either.
          
          With the most profound Veneration & Respect—I have the honor to be Sir Your most obedient and most devoted Servt.
          
            
              William Jarvis
            
          
        